Citation Nr: 0832770	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946, from January 1951 to April 1952, and from April 
1955 to October 1968.  The veteran died in February 2006.  
The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 adjudication by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to accrued 
benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the appellant filed a VA Form 21-534, 
Application For Dependency And Indemnity Compensation, Death 
Pension, And Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable) (Form 21-534) in 
which she specifically claimed entitlement to accrued 
benefits.  In a May 2006 rating decision, the RO denied only 
the appellant's claim entitlement to service connection for 
the veteran's cause of death.  

In a July 2006 notice of disagreement filed on behalf of the 
appellant, the appellant's representative expressed 
disagreement with the RO's May 2006 rating decision.  In that 
document, it was pointed out that multiple issues were on 
appeal and pending at the time of the veteran's death; 
explicitly, the issue of accrued benefits.  In October 2006, 
the RO issued a statement of the case, denying the 
appellant's claim for entitlement to accrued benefits.  The 
Board construes this statement of the case as, in effect, 
being the initial rating action on the issue of accrued 
benefits.

In her December 2006 substantive appeal, the appellant 
expressed her intention to appeal concerning the issue of 
entitlement to accrued benefits.  The appellant's statements 
in her December 2006 substantive appeal are accepted as a 
timely notice of disagreement with the October 2006 
adjudication on this issue.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2007).  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.

The Board further notes that the RO's October 2006 
adjudication of the issue of entitlement to accrued benefits 
was inadequate in simply concluding that there was no claim 
pending at the time of the veteran's death with sufficient 
evidence to grant that benefit and stating that appeals 
pending at the time of the veteran's death do not remain in 
effect.  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2007).

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  See 38 C.F.R. § 
3.1000(d)(5) (2007).

Although a veteran's claims terminate with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claims by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In this case, the appellant filed a timely claim for accrued 
benefits.  Thus, the RO must adjudicate the issues pending at 
the time of the veteran's death for purpose of accrued 
benefits.   Based on a review of the record, the Board notes 
that the veteran clearly had multiple pending claims/appeals 
at the time of his death.  In a July 1998 statement, the 
veteran filed a claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD).  A January 2004 
Board Remand shows that the veteran had a pending appeal for 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  A November 2005 Board Remand reflects 
that the veteran had a pending appeal for the issue of 
entitlement to service connection for arteriosclerotic heart 
disease.  It was further noted that a claim for service 
connection for generalized arteriosclerosis was found to 
inextricably intertwined with the issue of entitlement to 
service connection for arteriosclerotic heart disease and was 
to be returned to the RO for adjudication.

Each of these issues should be adjudicated separately with a 
full discussion of evidence of record and applicable laws and 
regulations for accrued benefits. 

Finally, the Board is not satisfied that the appellant was 
provided the appropriate Veterans Claims Assistance Act of 
2000 (VCAA) notice regarding the issues on appeal.  The 
appropriate letter notifying the appellant of VA's 
responsibilities in obtaining information to assist in 
completing her claim and identifying her duties in obtaining 
information and evidence to substantiate this claim, should 
be prepared and sent to the appellant.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  After the appellant has had a 
reasonable time to respond, the AMC/RO 
should issue to her and her representative 
a SOC addressing the claim for entitlement 
to accrued benefits.  The appellant is 
hereby informed that she must submit a 
timely and adequate substantive appeal as 
to this issue for the issue to be before 
the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

